i          i      i                                                              i       i     i




                                 MEMORANDUM OPINION

                                        No. 04-09-00564-CV

                         IN THE MATTER OF THE JOHN A. WILSON
                          EXEMPT GENERATION SKIPPING TRUST

                           From Probate Court No. 2, Bexar County, Texas
                                  Trial Court No. 2008-PC-3472
                              Honorable Tom Rickhoff, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 18, 2009

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                            PER CURIAM